DETAILED ACTION
This office action is responsive to the amendment filed 6/6/2022.  As directed, claims 1 and 9 have been amended, claim 18 has been canceled, and claims 24 and 25 have been added.  Thus claims 1-17 and 19-25 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1 and 9 are objected to because of the following informalities: “is in contact with a patient’s face” on the 4th to last line (claim 1) and  6th to last line (claim 9)  should be recited with --configured to be in contact with a patient’s face-- for clarity and to avoid including human parts.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21, “the free end” lacks antecedent basis.
Regarding claims 22 and 23, “the free end” and “the flange portion” lack antecedent basis.

Claim Rejections - 35 USC § 103




The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-17 and 19-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Starr et al. (5,540,223) in view of Barnett et al. (6,651,663) and Ging (2003/0196662)
Regarding claim 1, Starr discloses a mask cushion for a breathing assistance apparatus (24), the cushion comprising: a hollow body (12), wherein the hollow body comprises an inflexible material (col. 5 lines 55-60); a cushion (18) extending between a first end (30) and a second end (32), wherein the first end (30) is attached to the hollow body (12) and the second end forms a free end (face contacting free end), the cushion comprising: an upper portion (nasal region) defining an uppermost extent of at least one opening (44); and a lower portion (chin region) defining a lowermost extent of the at least one opening (44) wherein the lower portion comprises a face-contacting portion (30) of the cushion, the face-contacting portion (30) comprising a first side (38) and a second side (36) opposite the first side, wherein the first side (38) is exposed to pressurized air (col. 6 lines 20-25) and the second side is in contact with a patient’s face (col. 6 lines 15-30); and an interior space (interior air flow passages) formed between the hollow body (12) and the cushion (18), wherein the second side (38) of the cushion is positioned within the interior space such that it is exposed to the pressurized air (col. 6 lines 15-30).
Starr discloses accommodations (42) for the lower chin region (col. 6 lines 25-30, col. 7 lines 35-36) but does not specifically disclose a thin section comprising a material having a first wall thickness, the thin section being located in a region of the cushion configured to contact a patient’s chin in use, a pair of lateral portions comprising a material having a second wall thickness that is greater than the first wall thickness, the pair of lateral portions being positioned on respective lateral sides of the thin section.  However, Barnett teaches a thin section (130; fig. 1c, 1d) comprising a material having a first wall thickness (col. 6 lines 1-15 disclose the notched area 130 includes less thickened  reinforcement area 120 as is thereby thinner), the thin section (130) being located in a region of the cushion configured to contact a patient’s lower facial area (col. 6 lines 1-10, col. 6 lines 30-36), a pair of lateral portions (lateral sides of thin section) comprising a material having a second wall thickness that is greater than the first wall thickness (as shown in fig. 1c, lateral regions 126 include thicker reinforcement areas), the pair of lateral portions (126) being positioned on respective lateral sides of the thin section.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the seal of Starr to include reinforcement areas and notches in the lower cushion area as taught by Barnett to provide the advantage of sufficient support while maximizing comfort as disclosed by Barnett in col. 6 lines 12-20 and 30-36. 
Starr discloses a rigid body (12) but does not specifically disclose wherein the hollow body is injection molded.  However, GIng discloses the body (200) is injection molded ([0182] lines 1-10).   It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the mask body of Starr via injection molding as taught by Gibng to provide the advantage of a cost-efficient method of manufacture with less seams and creases providing enhanced ease is cleaning.  
Regarding claim 2, the modified Starr discloses (see fig. 1e of Barnett) the upper portion comprises an upper thin region (128).
Regarding claim 3, the modified Starr discloses (see fig. 1e of Barnett) the upper thin region (128) is arcuate in shape (as shown, the nasal bridge region 128 includes a round curve as arc).
Regarding claim 4, the modified Starr discloses (see fig. 1e of Barnett) the upper thin region (128) and the thin section (130) are more flexible and configured to be collapsible to a greater degree when a force is placed against the cushion relative to other portions of the cushion (col. 5 lines 50-60 of Barnett disclose reinforcement area 120 provides structural support against collapse and col. 6 lines 1-20 of Barnett disclose the reinforcement area is decreased in thin regions 128, 130 to allow greater collapse).
Regarding claim 5, the modified Starr discloses (see fig. 1e of Barnett) the upper thin region (128) comprises the first thickness (as shown in fig. 1d of Barnett, the notches/thickness 128, 130 are similar such that thickness 130 encompasses thickness 128).
Regarding claim 6, the modified Starr discloses (see fig. 1d of Barnett)discloses a pair of intermediate portions (i.e. side of nose/upper check regions 124, 130) that extend from the upper portion (128) to the pair of lateral portions (126) of the lower portion and define lateral sides of the at least one opening (44).
Regarding claim 7, Galleher discloses the pair of intermediate portions (124, 133) comprises the second thickness (as shown the upper cheek regions include the thickness of region 126).
Regarding claim 8, Starr discloses the cushion can be made flexible and resilient (col. 5 lines 55-60) but does not specifically disclose silicone.  However, Ging teaches the cushion can be made from silicone ([0182] lines 1-10).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the cushion of Starr from silicone as taught by Ging to provide the advantage of enhanced skin compatibility being less likely to cause allergic reactions.
Regarding claim 9, Starr discloses a mask for a breathing assistance apparatus (24), the cushion comprising: a hollow body (12), wherein the hollow body comprises an inflexible material (col. 5 lines 55-60); a cushion (18) extending between a first end (30) and a second end (32), wherein the first end (30) is attached to the hollow body (12) and the second end forms a free end (face contacting free end), the cushion comprising: a lower sealing portion (chin region) located below a lowermost extent of the at least one opening (44); an upper portion (nasal region) defining an uppermost extent of at least one opening (44); and wherein the lower portion comprises a face-contacting portion (30) of the cushion, the face-contacting portion (30) comprising a first side (38) and a second side (36) opposite the first side, wherein the first side (38) is exposed to pressurized air (col. 6 lines 20-25) and the second side is in contact with a patient’s face (col. 6 lines 15-30); and an interior space (interior air flow passages) formed between the hollow body (12) and the cushion (18), wherein the second side (38) of the cushion is positioned within the interior space such that it is exposed to the pressurized air (col. 6 lines 15-30).
Starr discloses accommodations (42) for the lower chin region (col. 6 lines 25-30, col. 7 lines 35-36) but does not specifically disclose a a central  section comprising a material having a first wall thickness, the thin section being located in a region of the cushion configured to contact a patient’s chin in use, a pair of lateral sections comprising a material having a second wall thickness that is greater than the first wall thickness, the pair of lateral sections being positioned laterally outward of the central section; a pair of intermediate portions extending between the lower and upper sealing portions comprising the second thickness.   However, Barnett teaches a central section (130; fig. 1c, 1d) comprising a material having a first wall thickness (col. 6 lines 1-15 disclose the notched area 130 includes less thickened  reinforcement area 120 as is thereby thinner), the central thin section (130) being located in a region of the cushion configured to contact a patient’s lower facial area (col. 6 lines 1-10, col. 6 lines 30-36), a pair of lateral sections (lateral sides of thin section) comprising a material having a second wall thickness that is greater than the first wall thickness (as shown in fig. 1c, lateral regions 126 include thicker reinforcement areas), the pair of lateral sections  (126) being positioned on respective lateral sides of the thin central section; a pair of intermediate portions (i.e. side of nose/upper check regions 124, 130) that extend from the upper portion (128) to the pair of lateral sections  (126) of the lower portion and define lateral sides of the at least one opening (44). the pair of intermediate portions (124, 133) comprises the second thickness (as shown the upper cheek regions include the thickness of region 126), the opening (44) defined by the cushion such that the lower sealing portion, upper sealing portion, and intermediate portion define portions of the opening (as shown, the portions surround opening 44).   It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the seal of Starr to include reinforcement areas and notches in the lower cushion area as taught by Barnett to provide the advantage of sufficient support while maximizing comfort as disclosed by Barnett in col. 6 lines 12-20 and 30-36. 
Starr discloses a rigid body (12) but does not specifically disclose wherein the hollow body is injection molded.  However, GIng discloses the body (200) is injection molded ([0182] lines 1-10).   It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the mask body of Starr via injection molding as taught by Ging to provide the advantage of a cost-efficient method of manufacture with less seams and creases providing enhanced ease is cleaning.  
Regarding claim 10, the modified Starr teaches (see figs. 1a-1e of Barnett) discloses wherein the upper sealing portion (top) comprises a thin bridge section (central apex region of 128) comprising a third thickness that is less than the second thickness (as shown, the central apex region of 128 has less reinforcement area 120 than the second thickness).
Regarding claim 11, the modified Starr (see figs. 1a-1e of Barnett)  discloses an outer edge (outer edge).
Regarding claim 12, the modified Starr teaches (see figs. 1a-1e of Barnett)  the thin bridge section (central apex) is positioned near the outer edge of the cushion (as shown, the central apex is positioned near the top outer edge).
Regarding claim 13, the modified Starr teaches (see figs. 1a-1e of Barnett) discloses the thin bridge section (central apex  128) and the central section (130) are more flexible and configured to be collapsible to a greater degree when a force is placed against the cushion relative to other portions of the cushion (col. 5 lines 50-60 of Barnett disclose reinforcement area 120 provides structural support against collapse and col. 6 lines 1-20 of Barnett disclose the reinforcement area is decreased in thin regions 128, 130 to allow greater collapse).
Regarding claim 14, the modified Starr teaches (see figs. 1a-1e of Barnett)  the thin bridge section is arcuate in shape (as shown, the central apex 128 includes a round curve as arc).
Regarding claim 15, the modified Starr teaches (see figs. 1a-1e of Barnett)  discloses the thin bridge section (central apex) is located at an apex of the upper sealing portion (128).
Regarding claim 16, the modified Starr teaches (see figs. 1a-1e of Barnett)   discloses the second thickness of the pair of intermediate portions (124, 133) terminates prior to the thin bridge section (as shown, the portion 124 terminates before apex of section 128).
Regarding claim 17, the modified Starr teaches (see figs. 1a-1e of Barnett)   discloses the second thickness of the pair of intermediate portions (124, 133) extends to corresponding sides of the upper sealing portion (as shown, the portion extend on the sides).
Regarding clam 19, the modified Starr teaches (see figs. 1a-1e of Barnett)   discloses the upper sealing portion (top), the lower sealing portion (bottom), and the pair of intermediate portions (sides) comprises a face-contacting portion (38, 52) that is configured to contact the patient’s face in use.
Regarding claim 20, the modified Starr teaches (see figs. 1a-1e of Barnett)   discloses the face-contacting portion (38, 52) is continuous (as shown, the cushion including face contacting portion is continuous).
Regarding claim 21, the modified Starr teaches (see figs. 1a-1e of Barnett) a free edge (54) defines at least a portion of the at least one opening (42).
Regarding claim 22, the modified Starr teaches (see figs. 1a-1e of Barnett)  the first thickness of the central section (130) extends from a periphery of the central section (inner edge) to the free edge (54) of the flange portion (as shown, the first thickness extends from an outer periphery to at least a portion of the inner lateral extent of the flange 52).
Regarding claim 23, the modified Starr teaches (see figs. 1a-1e of Barnett)  wherein the second thickness extends from a periphery of the pair of intermediate portions to the free edge (54) of the flange portion (as shown, the second thickness extends from an outer periphery of the side portions to at least a vertical extent of the edge of the flange 52).

Claims 24 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Starr et al. (5,540,223) in view of Barnett et al.
Regarding claim 24, Starr discloses a mask cushion for a breathing assistance apparatus (24), the cushion comprising: a frame (12), wherein the frame comprises an inflexible material (col. 5 lines 55-60); a cushion (18) extending between a first end (30) and a second end (32), wherein the first end (30) is attached to the frame (12) and the second end forms a free end (face contacting free end), the cushion comprises a curved portion (body) between the first and second ends, the cushion comprising: an upper portion (nasal region) defining an uppermost extent of at least one opening (44); and a lower portion (chin region) defining a lowermost extent of the at least one opening (44) wherein the lower portion comprises a face-contacting portion (30) of the cushion, the face-contacting portion (30) comprising a first side (38) and a second side (36) opposite the first side, wherein the first side (38) is exposed to pressurized air (col. 6 lines 20-25) and the second side is in contact with a patient’s face (col. 6 lines 15-30); and a hollow space (interior air flow passages) formed by the curved portion of the cushion that retains pressurized air to apply to the patient’s face through the face contacting portion (col. 6 lines 15-30).
Starr discloses accommodations (42) for the lower chin region (col. 6 lines 25-30, col. 7 lines 35-36) but does not specifically disclose a thin section comprising a material having a first wall thickness, the thin section being located in a region of the cushion configured to contact a patient’s chin in use, a pair of lateral portions comprising a material having a second wall thickness that is greater than the first wall thickness, the pair of lateral portions being positioned on respective lateral sides of the thin section.  However, Barnett teaches a thin section (130; fig. 1c, 1d) comprising a material having a first wall thickness (col. 6 lines 1-15 disclose the notched area 130 includes less thickened  reinforcement area 120 as is thereby thinner), the thin section (130) being located in a region of the cushion configured to contact a patient’s lower facial area (col. 6 lines 1-10, col. 6 lines 30-36), a pair of lateral portions (lateral sides of thin section) comprising a material having a second wall thickness that is greater than the first wall thickness (as shown in fig. 1c, lateral regions 126 include thicker reinforcement areas), the pair of lateral portions (126) being positioned on respective lateral sides of the thin section.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the seal of Starr to include reinforcement areas and notches in the lower cushion area as taught by Barnett to provide the advantage of sufficient support while maximizing comfort as disclosed by Barnett in col. 6 lines 12-20 and 30-36. 
Regarding claim 25, Starr discloses a mask assembly  for a breathing assistance apparatus (24), comprising: a frame (12), wherein the frame comprises an inflexible material (col. 5 lines 55-60); a cushion (18)  formed from a softer material extending between a first end (30) and a second end (32) of a side wall, wherein the first end (30) is attached to the frame (12) and the second end forms a free end (face contacting free end), the cushion comprises a curved portion (body) between the first and second ends, the cushion comprising: an upper portion (nasal region) defining an uppermost extent of at least one opening (44); and a lower portion (chin region) defining a lowermost extent of the at least one opening (44) wherein the lower portion comprises a face-contacting portion (30) of the cushion, the face-contacting portion (30) comprising a first internal surface (38) and an opposite outer surface (36) opposite the first side, wherein the first side (38) is exposed to pressurized air (col. 6 lines 20-25) and the second side is in contact with a patient’s face (col. 6 lines 15-30); and a hollow space (interior air flow passages) formed by the curved portion of the cushion that retains pressurized air to apply to the patient’s face through the face contacting portion (col. 6 lines 15-30).
Starr discloses accommodations (42) for the lower chin region (col. 6 lines 25-30, col. 7 lines 35-36) but does not specifically disclose a thin section comprising a material having a first wall thickness, the thin section being located in a region of the cushion configured to contact a patient’s chin in use, a pair of lateral portions comprising a material having a second wall thickness that is greater than the first wall thickness, the pair of lateral portions being positioned on respective lateral sides of the thin section.  However, Barnett teaches a softer plastics material (col. 3 lines 45-50) a thin section (130; fig. 1c, 1d) comprising a material having a first wall thickness (col. 6 lines 1-15 disclose the notched area 130 includes less thickened  reinforcement area 120 as is thereby thinner), the thin section (130) being located in a region of the cushion configured to contact a patient’s lower facial area (col. 6 lines 1-10, col. 6 lines 30-36), a pair of lateral portions (lateral sides of thin section) comprising a material having a second wall thickness that is greater than the first wall thickness (as shown in fig. 1c, lateral regions 126 include thicker reinforcement areas), the pair of lateral portions (126) being positioned on respective lateral sides of the thin section.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the seal of Starr to include a soft plastics material having reinforcement areas and notches in the lower cushion area as taught by Barnett to provide the advantage of sufficient support while maximizing comfort as disclosed by Barnett in col. 6 lines 12-20 and 30-36. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 19-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785